                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WILLIAM JAMES ACKERMAN,                        )
                                               )
                                               )
                        Plaintiff,             )
         v.                                    )       Civil Action No. 18-1169
                                               )       Judge Nora Barry Fischer
                                               )       Magistrate Judge Cynthia Reed Eddy
TED DALLAS, et al.,                            )
                                               )
                        Defendants.            )

                                      ORDER OF COURT

       AND NOW, this 11th day of October, after a Report and Recommendation was filed by

Magistrate Judge Cynthia Reed Eddy on September 17, 2018, (Docket No. [4]), recommending

that Plaintiff’s Complaint be dismissed as frivolous pursuant to the screening provisions of 28

U.S.C. § 1915(e)(2), and, as a non-electronically registered party, Plaintiff was provided until

October 4, 2018 to file written objections thereto, and no such objections having been filed as of

this date, and upon independent review of the record, and upon consideration of Magistrate

Judge Eddy’s Report and Recommendation, (Docket No. [4]), which is adopted as the opinion of

this Court,

       IT IS HEREBY ORDERED that Plaintiff’s Complaint [3] is dismissed, with prejudice, as

frivolous pursuant to the screening provisions of 28 U.S.C. § 1915(e)(2);

       IT IS FURTHER ORDERED that the Clerk of Court shall mark this case CLOSED; and

       FINALLY, IT IS ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, if Petitioner wishes to appeal from this Order a notice of appeal, as




                                                   1
provided in Fed. R. App. P. 3, must be filed with the Clerk of Court, United States District Court,

at 700 Grant Street, Pittsburgh, PA, within thirty (30) days.

                                                       s/ Nora Barry Fischer
                                                       Nora Barry Fischer
                                                       U.S. District Judge

cc/ecf: Magistrate Judge Cynthia Reed Eddy

cc:      William James Ackerman
         200 Knoedler Road
         Apartment 912
         Pittsburgh, PA 15236
         (regular and certified mail)




                                                 2
